DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 6-13 are pending in this application.  Claims 1-5 have been cancelled.  Claim 13 has been added.  Claims 6-13 are rejected in this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kasik et al (US 3765905 as translation of FR 2125434) for the reasons set forth in rejecting the claims in the last Office action.  The amendments to the claims and the new claim are not seen to influence the conclusion of unpatentability previously set forth.
Kasik et al disclose a method for producing fermented milk, including the following steps:  pasteurizing the milk, cooling the pasteurized milk, placing cooled pasteurized milk into a receptacle, inoculating the milk in the receptacle with ferments, sweeping the headspace of the receptacle using an inert gas, in this case, nitrogen, in order to prevent contact with air (see entire patent, especially column 3, lines 1-38, Examples 1 and 2, and the claims).
The claims differ from this method in that the tank was made inert before the addition of the liquid. 
However, it should be noted that claim 6 does not rule out the inerting being carried out, e.g., by sweeping the headspace of the receptacle using an inert gas once the liquid is contained in the receptacle. Claim 6 also covers the methods wherein the inerting of the tank is limited to the phase prior to the liquid being added.
According to the present application, the technical effect associated with this distinctive feature is that oxygen take-up is avoided and less inert gas is consumed than in the case of a deoxygenation. Furthermore, no additional time for an additional step is required, since the inerting step is carried out at the same time as the pasteurization step.  However, it should be noted that the subject matter of claim 1 does not rule out the inerting being carried out, e.g., by sweeping the headspace of the receptacle using an inert gas, once the liquid is in the receptacle, in which case the effect of reducing the consumption of inert gas is not certain. The subject matter of claim 6 also comprises the methods wherein the inerting of the tank is limited to the phase prior to the addition of the liquid, and wherein the cooled pasteurized liquid is not added to and/or retained in a tank in an inert atmosphere ( e.g., because, for some reason, oxygen was added to the tank after the inerting phase, e.g., while the liquid was added). In such cases, "oxygen take-up" is not avoided.
It would have been obvious to a person of ordinary skill in the art when carrying out the method disclosed in Kasik et al and enclosing the culture medium "in a receptacle made air-tight, for example [...] by sweeping the upper space of the receptacle with an inert gas", would have considered the initiation of said sweeping before (e.g., just before) the addition of the pasteurized and cooled fluid to the receptacle to be one of the options that would adapt to the particular circumstances as part of routine practice, without exercising inventive skill, particularly since the advantages which may result therefrom are readily foreseeable.
Dependent claims 7-13 appear to contain limitations that are expected, obvious, and well-within the skill of the art.

Response to Arguments
Applicant's arguments filed August 19, 2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not disclose inerted by flushing a headspace of the tank with a neutral gas, that comprises nitrogen and optionally CO2, before arrival of the liquid in the tank, and that hindsight reasoning is used. 
As set forth above, Kasik et al disclose a method for producing fermented milk, including the following steps:  pasteurizing the milk, cooling the pasteurized milk, placing cooled pasteurized milk into a receptacle, inoculating the milk in the receptacle with ferments, sweeping the headspace of the receptacle using an inert gas, in this case, nitrogen, in order to prevent contact with air.  Kasik et al disclose the use of an inert gas.
It is repeated that according to the present application, the technical effect associated with this distinctive feature is that oxygen take-up is avoided and less inert gas is consumed than in the case of a deoxygenation. Furthermore, no additional time for an additional step is required, since the inerting step is carried out at the same time as the pasteurization step.  However, it should be noted that the subject matter of claim 6 does not rule out the inerting being carried out, e.g., by sweeping the headspace of the receptacle using an inert gas, once the liquid is in the receptacle, in which case the effect of reducing the consumption of inert gas is not certain. The subject matter of claim 6 also comprises the methods wherein the inerting of the tank is limited to the phase prior to the addition of the liquid, and wherein the cooled pasteurized liquid is not added to and/or retained in a tank in an inert atmosphere ( e.g., because, for some reason, oxygen was added to the tank after the inerting phase, e.g., while the liquid was added). In such cases, "oxygen take-up" is not avoided.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
September 29, 2022